Status of Claims
Claims 1, 8, 10 and 15 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2020 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 October 2020 was considered by the examiner.

Response to Arguments
103 Rejection:
	Applicant’s arguments have been considered and are moot in view of new grounds of rejection
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-9, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-13 of U.S. Patent No. 15/866,290. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are disclosed by identical combinations of cited prior art.
Therefore, Claims 1-5, 8-9, and 13-14 of this application are patentably indistinct from claims 1-5 and 10-13 of Application No. 15/866,290. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova et al. (US 20180113752 A1) in view of Senci et al (US 20180174252 A1)

In regards to Claim 1, Derbakova discloses:
A system with cross-ledger transfers between multiple distributed ledgers for highly-scalable transaction throughput, the system comprising: a plurality of distributed ledger networks, each said distributed ledger network maintaining a local distributed ledger and comprising local nodes and communicative connections therebetween (See Derbakova: Fig. 1a – Derbakova discloses a plurality of distributed ledger networks/blockchains (122, 124, and 126) communicatively connected via transactions (127 and 129)); 
internetwork connections between the plurality of distributed ledger networks (See Derbakova: Fig. 1a – Derbakova discloses a plurality of distributed ledger networks/blockchains (122, 124, and 126) communicatively connected via transactions (127 and 129), See Derbakova: Para. [0019] – “Example embodiments provide a cross-ledger messaging blockchain context which preserves the transactional integrity of each independent blockchain system and ensures that data elements needed are delivered using a cross-ledger system, which will be required for input into transactional activity of another business activity.”);
wherein the source distributed ledger is different from the target distributed ledger (See Derbakova: Fig. 1a – Derbakova discloses transactions being performed between a source ledger 122 and a target ledger 124 which are different distributed ledgers/blockchains).

Derbakova fails to explicitly disclose:
foreign payment verification nodes co-located with the local nodes of each said distributed ledger network, 
wherein the foreign payment verification nodes are used for inter-ledger verification of cross ledger transactions between a source distributed ledger and a target distributed ledger, which are respectively maintained by a source distributed ledger network and a target distributed ledger network;

Senci discloses:
A foreign payment verification node, wherein the foreign payment verification node is used for verification of transactions (See Senci: Para. [0024] – “For example, a merchant may be presented with a foreign payment card. The merchant may be reluctant to accept a foreign payment card, due to an increased risk that the transaction may later be identified as fraudulent. To mitigate the risk of fraudulent transactions, the merchant may query the TI computing device with a payment card identifier to determine if there are recorded travel reservations to the country or the region where the merchant is located” – Senci discloses a computing device capable of performing foreign payment verification on transactions);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute each of the local nodes of the source and target distributed ledgers configured to handle transactions between the source and target ledgers of Derbakova for the payment verification nodes configured to perform foreign payment verification as disclosed by Senci in order to increase the overall security strength of the system by providing additional verification requirements for foreign transactions which are statistically more likely to be fraudulent.

In regards to Claim 7, the combination of Derbakova and Senci, discloses:
The system of claim 1, wherein said co-location of the local node and the foreign payment verification nodes is implemented by a computer apparatus with one or more processors that includes a local node-stack of the local distributed ledger and foreign payment verification node-stacks of the other distributed ledgers in the system (See Senci: Para. [0024] – “For example, a merchant may be presented with a foreign payment card. The merchant may be reluctant to accept a foreign payment card, due to an increased risk that the transaction may later be identified as fraudulent. To mitigate the risk of fraudulent transactions, the merchant may query .

In regards to Claims 8 and 15, Derbakova discloses:
A (system and a system comprising a set of computer apparatuses and computer-readable code) with cross-ledger transfers between a plurality of distributed ledgers for highly-scalable transaction throughput, the system comprising: a plurality of distributed ledger networks, each said distributed ledger network maintaining a local distributed ledger and comprising local nodes and communicative connections therebetween (See Derbakova: Fig. 1a – Derbakova discloses a plurality of distributed ledger networks/blockchains (122, 124, and 126) communicatively connected via transactions (127 and 129)); 
a set of shared nodes, wherein each said shared node comprises local nodes for inter-ledger verification of cross-ledger transactions between a source distributed ledger and a target distributed ledger which are respectively maintained by a source distributed ledger network and a target distributed ledger network (See Derbakova: Para. [0020] – “The blockchain 140 provides a platform for a shared ledger, block models, and cryptography, ensuring secure, authenticated and verifiable transactions.” – Derbakova discloses multiple distributed ledgers/chains capable of communicating through shared nodes on a blockchain 140 and performing authenticated and verifiable transactions.);
wherein the source distributed ledger is different from the target distributed ledger (See Derbakova: Fig. 1a – Derbakova discloses transactions being performed between a source ledger 122 and a target ledger 124 which are different distributed ledgers/blockchains).

Derbakova fails to explicitly disclose:
a set of shared nodes, wherein each said shared node comprises local nodes for inter-ledger verification of cross-ledger transactions between a source distributed ledger and a target distributed ledger which are respectively maintained by a source distributed ledger network and a target distributed ledger network

However, in a similar field of endeavor, Senci discloses:
A node configured to perform verification of transactions (See Senci: Para. [0024] – “For example, a merchant may be presented with a foreign payment card. The merchant may be reluctant to accept a foreign payment card, due to an increased risk that the transaction may later be identified as fraudulent. To mitigate the risk of fraudulent transactions, the merchant may query the TI computing device with a payment card identifier to determine if there are recorded travel reservations to the country or the region where the merchant is located” – Senci discloses a computing device capable of performing foreign payment verification on transactions)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute each of the local nodes of the source and target distributed ledgers, maintained on their respective ledgers, configured to handle transactions between the source and target ledgers of Derbakova for the payment verification nodes configured to perform payment verification as disclosed by Senci in order to increase the overall security strength of the system by providing additional verification requirements for foreign transactions which are statistically more likely to be fraudulent.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Senci in further view of Saur et al. (US 20180145836 A1).

In regards to Claim 2, the combination of Derbakova and Senci discloses the system of claim 1 but fails to explicitly disclose:
further comprising, at each said foreign payment verification node: a block header/signature chain that includes block headers and block signatures for a foreign distributed ledger.

However, in a similar field of endeavor, Saur discloses:
further comprising, at each said foreign payment verification node: a block header/signature chain that includes block headers and block signatures for a foreign distributed ledger (See Saur: Para. [0037] – “As part of the signing process, BSM 35 may also include version information for itself and a hash of itself as part of the block signature or somewhere else in the block header”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the block signature/block header or Saur in the distributed ledger system of the combination of Derbakova and Senci in order to ensure ledger integrity.

In regards to Claim 3, the combination of Derbakova, Senci, and Saur discloses the system of claim 2. However, Derbakova and Senci fail to explicitly disclose:
further comprising, at each said payment verification node:an index of block hashes to the block headers in the block header/signature chain.

Saur discloses:
further comprising, at each said payment verification node:an index of block hashes to the block headers in the block header/signature chain (See Saur: Para. [0003] – “The block header may also include a hash value for the payload and a proof of work (POW), possibly along with other hash values or other types of data, such as a hash of the previous block.”).

Saur in the distributed ledger system of the combination of Derbakova and Senci in order to ensure ledger integrity.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Senci in further view of Karame et al. (US 20180025435 A1)

In regards to Claim 4, the combination of Derbakova and Senci discloses the system of claim 1 but fails to explicitly disclose:
wherein an existing transaction in the source distributed ledger contains a transaction output whose digitally-represented economic value is to be transferred to the target distributed ledger.

However, in a similar field of endeavor, Karame discloses:
wherein an existing transaction in the source distributed ledger contains a transaction output whose digitally-represented economic value is to be transferred to the target distributed ledger (See Karame: Para. [0075] – “In a step S8, the sender bank, receiver bank, and the central bank CB add the transaction to their ledgers and will continue to maintain consensus over the content of their ledgers to ensure the correctness of the transaction history.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transaction process including cross-ledger transaction consensus maintainence disclosed by Karame for the cross-ledger transaction process disclosed by the combination of Derbakova and Senci in order to increase the overall security of the system by ensuring that transaction consensus is determined as soon as a transaction is performed.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Senci, in further view of Karame and Vincent (US 20190172057 A1). 

In regards to Claim 5, the combination of Derbakova, Senci, and Karame discloses the system of claim 4 but fails to explicitly disclose:
wherein inter-ledger verification comprises verifying existence of a locking transaction in the source distributed ledger, and wherein the locking transaction spends the transaction output of the existing transaction.

However, in a similar field of endeavor, Vincent discloses:
wherein inter-ledger verification comprises verifying existence of a locking transaction in the source distributed ledger, and wherein the locking transaction spends the transaction output of the existing transaction (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret. Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC. Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi. Transaction Tx1 is broadcast to the blockchain”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the locking transaction technique of Vincent in the distributed ledgers systems of the combination of Derbakova, Senci, and Karame in order to ensure integrity of the distributed ledgers.

In regards to Claim 6, the combination of Derbakova, Senci, Karame, and Vincent discloses:
The system of claim 5, wherein verification of the existence of the locking transaction in the source distributed ledger is necessary for a completing transaction in the target distributed ledger to spend a transaction output of an initiating transaction in the target distributed ledger.

The combination of Derbakov, Senci, and Karame fails to explicitly disclose:
The system of claim 5, wherein verification of the existence of the locking transaction in the source distributed ledger is necessary for a completing transaction in the target distributed ledger to spend a transaction output of an initiating transaction in the target distributed ledger.

Vincent discloses:
wherein verification of the existence of the locking transaction in the source distributed ledger is necessary for a completing transaction in the target distributed ledger to spend a transaction output of an initiating transaction in the target distributed ledger (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret. Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC. Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi. Transaction Tx1 is broadcast to the blockchain” – the generation of the taxi is dependent on the transaction lock and thus the transaction cannot occur without the transaction being locked).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the locking transaction technique of Vincent in the distributed ledgers Derbakova, Senci, and Karame in order to ensure integrity of the distributed ledgers.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Senci in further view of Saur et al. (US 20180145836 A1).

In regards to Claims 9 and 16, the combination of Derbakova and Senci discloses the system of claim 8 but fails to explicitly teach:
further comprising, at each said shared node: an index of block hashes to block headers for each of the plurality of distributed ledgers.

However, in similar field of endeavor, Saur discloses:
further comprising, at each said shared node: an index of block hashes to block headers for each of the plurality of distributed ledgers (See Saur: Para. [0037] – “As part of the signing process, BSM 35 may also include version information for itself and a hash of itself as part of the block signature or somewhere else in the block header”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the block has index of Saur in the distributed ledger system of the combination of Derbakova and Senci in order to ensure the integrity of the distributed ledgers.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Senci in further view of Blake et al. (US 20190123895 A1).

In regards to Claim 10, the combination of Derbakova and Senci discloses the system of claim 8 but fails to explicitly disclose:
wherein each said shared node comprises a computer apparatus which comprises local node-stacks of said at least two different distributed ledger networks.

Blake discloses:
wherein each said shared node comprises a computer apparatus which comprises local node-stacks of said at least two different distributed ledger networks (See Blake: Para. [0156-0157] – “Referring to FIG. 6, one blockchain node is coupled to a main server (also known as a shared node) 604. Two blockchain nodes are coupled to respective whitelabel nodes 606, and one blockchain node is coupled to an explorer node 608. Each of these nodes will be described below. An example of the main server 700 is illustrated in FIG. 7. The main server couples to the blockchain node 602”, See Blake: Para. [0158] – “The main server 700 comprises a contract function 704 which can execute contract code. The contract function is, in the illustrated example, a smart contract. The smart contract may be written in any suitable code, such as a contract-oriented and/or high-level language. The smart contract may be written in Solidity code. The contract function represents data structures in the contract code.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the shared node of Blake in the multiple different distributed ledger structure of the combination of Derbakova and Senci in order to ensure integrity of the distributed ledger.

In regards to Claim 11, the combination of Derbakova, Senci, and Blake discloses the system of claim 8. However, Derbakova fails to explicitly disclose:
wherein each said shared node comprises local nodes for all of the plurality of distributed ledger networks.

Blake discloses:
wherein each said shared node comprises local nodes for all of the plurality of distributed ledger networks (See Blake: Para. [0156-0157] – “Referring to FIG. 6, one blockchain node is coupled to a main server (also known as a shared node) 604. Two blockchain nodes are coupled to respective whitelabel nodes 606, and one blockchain node is coupled to an explorer node 608. Each of these nodes will be described below. An example of the main server 700 is illustrated in FIG. 7. The main server couples to the blockchain node 602”, See Blake: Para. [0158] – “The main server 700 comprises a contract function 704 which can execute contract code. The contract function is, in the illustrated example, a smart contract. The smart contract may be written in any suitable code, such as a contract-oriented and/or high-level language. The smart contract may be written in Solidity code. The contract function represents data structures in the contract code.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the shared node of Blake in the distributed ledger structure of the combination of Derbakova and Senci in order to ensure integrity of the distributed ledger.

In regards to Claim 12, the combination of Derbakova, Senci, and Blake discloses the system of claim 11. However, Derbakova fails to explicitly disclose:
wherein each said shared node comprises a computer apparatus which comprises local node-stacks of all of the plurality of distributed ledger networks.

Blake discloses:
wherein each said shared node comprises a computer apparatus which comprises local node-stacks of all of the plurality of distributed ledger networks (See Blake: Para. [0156-0157] – “Referring to FIG. 6, one blockchain node is coupled to a main server (also known as a shared .

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the shared node of Blake in the distributed ledger structure of the combination of Derbakova, Senci, and Blake in order to ensure integrity of the distributed ledger.

Claim 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Senci in further view of Blake and Karame.

In regards to Claims 13 and 17, the combination of Derbakova, Senci, and Blake discloses the system of claim 8 but fails to explicitly disclose:
wherein an existing transaction in the source distributed ledger contains a transaction output whose digitally-represented economic value is to be transferred to the target distributed ledger (See Karame: Para. [0075] – “In a step S8, the sender bank, receiver bank, and the central bank CB add the transaction to their ledgers and will continue to maintain consensus over the content of their ledgers to ensure the correctness of the transaction history.”).

Karame for the cross-ledger transaction process disclosed by the combination of Derbakova, Senci, and Blake in order to increase the overall security of the system by ensuring that transaction consensus is determined as soon as a transaction is performed.

In regards to Claim 19, the combination of Derbakova, Senci, and Blake discloses:
The system of claim 15, wherein the distributed ledger comprises a blockchain (See Blake: Para. [0008] – “The method may comprise validating the code using data on a first blockchain.“).

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Senci, in further view of Blake, Karame, and Vincent

In regards to Claims 14 and 18, the combination of Derbakova, Senci, Blake, and Karame discloses the system of claim 13 but fails to explicitly disclose:
wherein a locking transaction spends the transaction output of the existing transaction, and wherein verification of the existence of the locking transaction in the source distributed ledger is necessary for a completing transaction in the target distributed ledger to spend a transaction output of an initiating transaction in the target distributed ledger.

However, in a similar field of endeavor, Vincent discloses:
wherein a locking transaction spends the transaction output of the existing transaction, and wherein verification of the existence of the locking transaction in the source distributed ledger is necessary for a completing transaction in the target distributed ledger to spend a transaction output of an initiating transaction in the target distributed ledger (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret. Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC. Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi. Transaction Tx1 is broadcast to the blockchain”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the locking transaction technique of Vincent in the distributed ledgers systems of the combination of Derbakova, Senci, Blake, and Karame in order to ensure integrity of the distributed ledgers.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Senci in further view of Peikert et al (US 20170316391).

In regards to Claim 20, the combination of Derbakova and Senci discloses the system of claim 15 but fails to explicitly disclose:
wherein the distributed ledger utilizes a directed acyclic graph.

However, in a similar field of endeavor, Peikert discloses:
wherein the distributed ledger utilizes a directed acyclic graph (See Peikert: Para. [0189] – “storage can be used to achieve better scaling by using a less strict and yet still logically correct sorting of ledger entries (e.g. through the use of direct acyclic graphs).”).

Peikert in the ledgers of the combination of Derbakova and Senci in order to achieve better scaling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAY HUANG/Primary Examiner, Art Unit 3685